MORGAN, C. J.
This case was submitted to the district court on an agreed statement of facts, in lieu of evidence, and the following decision was rendered:
“JUDGMENT.
“The above-entitled matter having heretofore been taken under advisement for consideration and decision by the court; comes now the court and renders his decision, ánd orders judgment entered in favor of the defendant and against the plaintiffs, thereby dismissing plaintiff’s complaint.
“Judgment rendered December 31, 1917.
“F. J. COWEN, 'Judge.
“Filed December 31, 1917.”
*292This is not a judgment, but an order for one, and is not appealable. (Santti v. Hartman, 29 Ida. 490, 161 Pac. 249, and eases therein cited.)
On authority of the cases above mentioned, this appeal is dismissed. Costs awarded to respondent.
Rice and Budge, JJ., concur.